ACCEPTED
                                                                                                        06-15-00037-CV
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  10/26/2015 2:00:50 PM
                                                                                                       DEBBIE AUTREY
                                                                                                                 CLERK


                                NO. 06-15-00037-CV
                                                                                    FILED IN
                         IN THE COURT OF APPEALS FOR THE                     6th COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                             SIXTH DISTRICT OF TEXAS                         10/26/2015 2:00:50 PM
                                  AT TEXARKANA                                    DEBBIE AUTREY
                                                                                      Clerk


MICHAEL D. LEE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLANT

V.

THE ROGERS AGENCY, C. MICHAEL ROGERS
& NEW YORK LIFE INS. CO.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . APPELLEES

                            SECOND MOTION TO EXTEND TIME
                            FOR FILING BRIEF OF APPELLANT

TO THE HONORABLE COURT OF APPEALS:

       MICHAEL D. LEE, Appellant, files this motion requesting an extension of

time to file his Brief of Appellant, and would show unto the Court the following:

                                                 I.

       This is Appellant’s second request for an extension of time in which to file his

brief. Appellant’s brief is due to be filed on October 26, 2015.

                                                 I.

       Counsel for Appellant has begun preparation of Appellant’s brief, however,

due to other commitments counsel has been unable to complete research and finalize

the brief in this case by the due date. Those commitments include:
       1.     Serving as court-order mediator in Elizabeth Asbel v. REG New
              Boston, LLC and Robert Taylor, No. 5:14-cv-152 In the United
              States District Court Eastern District of Texas, Texarkana
              Division;

       2.     Serving as mediator in Joanna Hurd v. Penny Smith, Cause No.
              12C0656-005 in the District Court of Bowie County, Texas;

       3.     Serving as mediator in Eddie Ray Shuffield and wife, Chestene
              Shuffield v. Thomas Bui and wife, Mary Bui, Individually; and
              Thomas Bui & Sons, Inc., No. 46-CV-15-71-1 in the Circuit
              Court of Miller County, Arkansas;

       4.     Assisting in preparation of the Brief of Appellant in Burlington
              Resources Oil & Gas Company, LP v. Petromax Operating
              Company, Inc., Woodbine Acquisition, LLC n/k/a MD America
              Energy, LLC, Petrotexas, LLC, CH4 Energy II, LLC, and Texcal
              Energy South Texas, LP, No. 06-15-00044-CV in this Court; and

       5.     Attendance at the 19th Annual Eastern District of Texas 2015
              Bench Bar Conference.

                                             III.

       Therefore, Appellant would request an extension of fourteen(14) days in which

to file his brief. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant, MICHAEL D. LEE,

prays that the time for filing his appellate brief be extended fourteen (14) days until

November 9, 2015.




Second Motion to Extend Time for Filing Brief of Appellant – Page 2
                                           Respectfully submitted,


                                             /s/ John R. Mercy
                                           John R. Mercy
                                           Texas State Bar No. 13947200
                                           MERCY p CARTER p TIDWELL, L.L.P.
                                           1724 Galleria Oaks Drive
                                           Texarkana, TX 75503
                                           Telephone: (903) 794-9419
                                           Facsimile: (903) 794-1268
                                           E-mail: jmercy@texarkanalawyers.com


                                           James A. Holmes
                                           Texas State Bar No. 00784290
                                           THE LAW OFFICE OF JAMES HOLMES, PC
                                           212 South Marshall
                                           Henderson, TX 75654
                                           Telephone: (903) 657-2800
                                           Facsimile: (903) 657-2855
                                           Email: jh@JamesHolmesLaw.com

                                           ATTORNEYS FOR APPELLANT



                            CERTIFICATE OF CONFERENCE

      I have contacted Andrew Jubinsky, Attorney for Appellee, New York Life
Insurance Company, regarding the relief sought by this motion and he has no
objection to the motion. I attempted to contact LaToyia Pierce, Attorney for
Appellees, The Rogers Agency and C. Michael Rogers, but have been unable to reach
her and, therefore, do not know her position.


                                             /s/ John R. Mercy
                                           John R. Mercy



Second Motion to Extend Time for Filing Brief of Appellant – Page 3
                                    CERTIFICATE OF SERVICE

      I hereby certify that on October 26, 2015, a true and correct copy of the
foregoing Second Motion to Extend Time for Filing Brief of Appellant was served on
all counsel of record for Appellees by the Electronic Service Provider as follows:

       Ms. LaToyia Pierce
       WILSON, ELSER, MOSKOWITZ,
         EDLEMAN & DICKER LLP
       4800 Bank of America Plaza
       901 Main Street
       Dallas, TX 75202
       Email: latoyia.pierce@wilsonelser.com

       Mr. Andrew Jubinsky
       FIGARI & DAVENPORT, LLP
       3400 Bank of America Plaza
       901 Main Street
       Dallas, TX 75202
       Email: andy.jubinsky@figdav.com


                                             /s/ John R. Mercy
                                           John R. Mercy




Second Motion to Extend Time for Filing Brief of Appellant – Page 4